


Exhibit 10.8


SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER


THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER, dated as of November 17,
2014 (this “Agreement”), is entered into among Phillips Edison – ARC Shopping
Center Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), Phillips Edison – ARC Shopping Center REIT Inc. (the “Parent
Entity”), the Lenders party hereto and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).


RECITALS


A.    The Borrower, the Parent Entity, the other guarantors party thereto, the
Lenders and the Administrative Agent entered into that certain Credit Agreement,
dated as of December 18, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”).


B.    The Borrower has notified that Administrative Agent and the Lenders that
the calculation of Tangible Net Worth provided by the Borrower for the fiscal
quarters ending December 31, 2013, March 31, 2014 and June 30, 2014 was
inaccurate;


C.    The Borrower has requested that the Lenders agree to waive any Default or
Event of Default arising from the provision of inaccurate calculations of
Tangible Net Worth for the fiscal quarters ending December 31, 2013, March 31,
2014 and June 30, 2014 (the “Specified Events of Default”); and


D.    The Borrower has also requested that the Lenders agree to increase the
Aggregate Revolving Commitments and make certain other amendments to the Credit
Agreement.


E.    The Lenders have agreed to increase the Aggregate Revolving Commitments,
waive the Specified Events of Default and make certain other amendments to the
Credit Agreement, subject to the terms and conditions set forth herein.


F.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.


AGREEMENT


1.    Waiver. Subject to the other terms and conditions of this Agreement, the
Lenders hereby agree to waive the Specified Events of Default. The above waiver
shall not modify or affect the Loan Parties’ obligations to comply fully with
the terms of Section 8.11(d) of the Credit Agreement for any future periods or
any other duty, term, condition or covenant contained in the Credit Agreement or
any other Loan Document. The waiver is a one-time waiver and limited solely to
the specific waiver identified above and nothing contained in this Agreement
shall be deemed to constitute a waiver of any other rights or remedies the
Administrative Agent or any Lender may have under the Credit Agreement or any
other Loan Document or under applicable law.


2.    Amendments. The Credit Agreement is hereby amended as follows:


(a)In the preamble to the Credit Agreement, the reference to “$350,000,000” is
hereby replaced with a reference to “$700,000,000”.




--------------------------------------------------------------------------------






(b)The definition of “Aggregate Revolving Commitments” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders as adjusted from time to time pursuant to this Agreement. The aggregate
principal amount of the Aggregate Revolving Commitments in effect on the Second
Amendment Effective Date is SEVEN HUNDRED MILLION DOLLARS ($700,000,000).


(c)In the definition of “Capitalization Rate” in Section 1.01 of the Credit
Agreement the reference to “seven and one-quarter percent (7.25%)” is hereby
replaced with a reference to “seven percent (7.00%)”.


(d)The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Consolidated EBITDA” means, for the Consolidated Group, without duplication,
the sum of (a) Net Income of the Consolidated Group, in each case, excluding (i)
any non-recurring, extraordinary and unusual charges, expenses, gains and losses
for such period (including, without limitation, prepayment penalties and costs
or fees incurred in connection with any capital markets offering, debt
financing, or amendment thereto, redemption or exchange of indebtedness, tender
offer, lease termination, business combination, acquisition, exchange, listing
or delisting, disposition, recapitalization or similar transaction (regardless
of whether such transaction is completed), (ii) any income or gain and any loss
in each case resulting from early extinguishment of indebtedness and (iii) any
net income or gain or any loss resulting from a swap or other derivative
contract (including by virtue of a termination thereof), plus (b) an amount
which, in the determination of net income for such period pursuant to clause (a)
above, has been deducted for or in connection with (i) Interest Expense, (ii)
income taxes, (iii) depreciation and amortization, (iv) adjustments as a result
of the straight lining of rents, (v) amortization of above and below market
lease adjustments and market debt adjustments, (vi) amortization of deferred
financing costs, all as determined in accordance with GAAP and (vii) the Unused
Fee, plus (c) the Consolidated Group Pro Rata Share of the above attributable to
interests in Unconsolidated Affiliates.


(e)The definition of “Dividend Payout Ratio” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Dividend Payout Ratio” means, for any four fiscal quarter period, the ratio of
(a) an amount equal to (i) one hundred percent (100%) of all dividends or other
distributions paid, direct or indirect, on account of any Equity Interests of
the Parent Entity (except (x) for dividends or other distributions payable
solely in shares of that class of Equity Interest to the holders of that class
and (y) in connection with any redemption, retirement, surrender, defeasance,
repurchase, purchase or other similar transaction or acquisition for value,
direct or indirect, on account of any Equity Interests of the Parent Entity)
during such four fiscal quarter period, less (ii) any amount of such dividends
or distributions constituting Dividend Reinvestment Proceeds, to (b) Funds From
Operations of the Consolidated Group for such four fiscal quarter period.



2



--------------------------------------------------------------------------------




(f)The proviso at the end of the definition of “Eurodollar Base Rate” is hereby
amended and restated in its entirety to read as follows:


“provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; and provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent and (ii) if the Eurodollar Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.”


(g)The definition of “Funds from Operations” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Funds from Operations” means, with respect to any Person for any period, an
amount equal to (a) the Net Income of such Person for such period, computed in
accordance with GAAP, excluding gains and losses from sales of depreciated
property other than out lot sales, non-cash impairment charges, gains and losses
from extinguishment of debt, amortization of above and below market lease
adjustments and market debt adjustments, other non-cash charges, and gains from
Swap Contracts, plus (b) depreciation and amortization and noncash amortization
of transaction expenses arising from the creation of new investment funds, and
after adjustments for unconsolidated partnerships and joint ventures; provided,
that (x) adjustments for unconsolidated partnerships and joint ventures will be
recalculated to reflect funds from operations on the same basis, (y) Funds from
Operations shall be reported in accordance with the NAREIT policies unless
otherwise agreed to above in this definition and (z) acquisition costs incurred
by the Borrower in connection with the acquisition of real property assets and
transaction costs incurred by the Borrower in connection with any exchange
listing or delisting and/or tender offer, in each case, shall be excluded from
the calculation of Funds from Operations.


(h)The definition of “Tangible Net Worth” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Tangible Net Worth” means, for the Consolidated Group as of any date of
determination, (a) total equity (including, without limitation, redeemable
Equity Interests) determined in accordance with GAAP, minus (b) all intangible
assets determined in accordance with GAAP, plus (c) all depreciation determined
in accordance with GAAP.


(i)The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Second Amendment” means that certain Second Amendment to this Agreement dated
as of the Second Amendment Effective Date, among the Borrower, the Guarantors,
the Lenders party thereto and the Administrative Agent.    


“Second Amendment Effective Date” means November 17, 2014.


(j)Each reference to “Investment Affiliate” in the Credit Agreement shall be
replaced with a reference to “Unconsolidated Affiliate”.


(k)In Section 2.02(a) of the Credit Agreement:

3



--------------------------------------------------------------------------------






(i)    In the fourth sentence, the reference to “$2,000,000” is hereby replaced
with a reference to “$1,000,000” and the reference to “$500,000” is hereby
replaced with a reference to “$100,000”.


(ii)    In the fifth sentence, the reference to “$500,000” is hereby replaced
with a reference to “$100,000”.


(l)Section 2.05(a)(i)(C) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


“(C) any such prepayment of LIBOR Daily Floating Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding;”


(m)Section 2.05(a)(i)(D) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


“(D) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding.”


(n)In Section 2.16(a) of the Credit Agreement:
    
(i)In clause (ii) the reference to “$250,000,000” is hereby replaced with a
reference to “$300,000,000”.


(ii)     In clause (iii) the reference to “$600,000,000” is hereby replaced with
a reference to “$1,000,000,000”.


(o)The following clause (h) is hereby added immediately following clause (g) in
Section 3.01:


(h)    For purposes of determining withholding Taxes imposed under the Foreign
Account Tax Compliance Act (FATCA), from and after the effective date of the
Second Amendment, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


(p)Section 8.11(d) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(d)    Minimum Tangible Net Worth. Permit Tangible Net Worth, as of the last day
of any fiscal quarter of the Consolidated Group, to be less than the sum of (i)
seventy-five percent (75%) of Tangible Net Worth as of the Second Amendment
Effective Date, plus (ii) an amount equal to seventy percent (70%) of the
aggregate increases in Shareholders’ Equity of the Consolidated Group occurring
subsequent to the Second Amendment Effective Date by reason of the issuance and
sale of Equity Interests of the Consolidated Group (other than any Dividend
Reinvestment Proceeds), including upon any conversion of debt securities of the
Parent Entity or the Borrower into such Equity Interests, minus (iii) the
aggregate amount of payments made with respect to any redemption, retirement,
surrender, defeasance,

4



--------------------------------------------------------------------------------




repurchase, purchase or other similar transaction or acquisition for value,
direct or indirect, on account of any Equity Interests of the Parent Entity
subsequent to the Second Amendment Effective Date and on or prior to the last
day of the fiscal quarter of the Consolidated Group immediately following the
date the Parent Entity obtained the Investment Grade Rating (the sum of (i) plus
(ii) minus (iii), “Minimum Tangible Net Worth”); provided that following the
date that the Parent Entity obtains an Investment Grade Rating, the requirement
pursuant to this Section 8.11(d) shall be a fixed number based on the Minimum
Tangible Net Worth required as of the last day of the fiscal quarter of the
Consolidated Group immediately following the date the Parent Entity obtained the
Investment Grade Rating  minus the aggregate amount of payments made with
respect to any redemption, retirement, surrender, defeasance, repurchase,
purchase or other similar transaction or acquisition for value, direct or
indirect, on account of any Equity Interests of the Parent Entity after the last
day of the fiscal quarter of the Consolidated Group immediately following the
date the Parent Entity obtained the Investment Grade Rating.


(q)Schedule 2.01 to the Credit Agreement is hereby amended and restated in its
entirety to read as shown on Schedule 2.01 attached hereto.


3.    Effectiveness; Conditions Precedent. This Agreement shall be effective as
of the date hereof when all of the conditions set forth in this Section 3 shall
have been satisfied in form and substance satisfactory to the Administrative
Agent.


(a)    Execution and Delivery of Agreement.    The Administrative Agent shall
have received copies of this Agreement duly executed by the Borrower, the
Guarantors, the Required Lenders, each Lender that is providing a new Revolving
Commitment or increasing its Revolving Commitment in connection with the
increase to the Aggregate Revolving Commitments and the Administrative Agent.
    
(b)    Joinder Agreement. Receipt by the Administrative Agent of a joinder
agreement duly executed by each Lender that is providing a new Revolving
Commitment in connection with the increase to the Aggregate Revolving
Commitments, in form and substance reasonably satisfactory to the Administrative
Agent.


(c)    Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the date hereof, and in form and substance
reasonably satisfactory to the Administrative Agent.


(d)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of such certificates of resolutions or other action of each Loan Party as
the Administrative Agent may require evidencing the capacity of each Loan Party
to enter into this Agreement.


(e)    Fees/Expenses.    The Borrower shall have paid all fees and expenses, if
any, owed by the Borrower to the Administrative Agent, its counsel or any
Lender.


4.    Ratification of Credit Agreement. Each of the Loan Parties acknowledges
and consents to the terms set forth herein and agrees that this Agreement does
not impair, reduce or limit any of its obligations under the Loan Documents as
amended hereby.


5.    Representations and Warranties. Each of the Loan Parties represents and
warrants to the Lenders as follows:

5



--------------------------------------------------------------------------------






(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement;


(b)    This Agreement has been duly executed and delivered by such Person and
constitutes such Person's legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally;


(c)    No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement;


(d)    The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of such Person’s Organization
Documents or (ii) violate, contravene or conflict with any Laws applicable to
such Person except, in the case referred to in this clause (ii), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;


(e)    After giving effect to this Agreement, the representations and warranties
of the Borrower and each other Loan Party set forth in Article VI of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (unless already qualified by materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section
4, the representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Credit Agreement; and


(f)    After giving effect to this Agreement, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


6.    Counterparts/Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by telecopy or .pdf shall be effective
as an original.


7.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


8.    Reference to and Effect on Credit Agreement. Except as specifically
modified herein, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are each hereby ratified and confirmed. This
Agreement shall be considered a Loan Document from and after the date hereof.
The Loan Parties intend for the amendments to the Loan Documents set forth
herein to evidence an amendment to the terms of the existing indebtedness of the
Loan Parties to the Administrative Agent and the Lenders and do not intend for
such amendments to constitute a novation in any manner whatsoever.


[remainder of page intentionally left blank]



6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
PHILLIPS EDISON – ARC SHOPPING CENTER OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership
By:    
Name:
Title:
PARENT ENTITY: PHILLIPS EDISON – ARC SHOPPING CENTER REIT INC.,
a Maryland corporation


By:    
Name:
Title:



SECOND AMENDMENT TO CREDIT AGREEMENT
PHILLIPS EDISON



--------------------------------------------------------------------------------






ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent




By:                    
Name:
Title:


[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



SECOND AMENDMENT TO CREDIT AGREEMENT
PHILLIPS EDISON



--------------------------------------------------------------------------------








LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender




By:                    
Name:
Title:




[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



SECOND AMENDMENT TO CREDIT AGREEMENT
PHILLIPS EDISON



--------------------------------------------------------------------------------








__________________________________,
as a Lender




By:                    
Name:
Title:







SECOND AMENDMENT TO CREDIT AGREEMENT
PHILLIPS EDISON



--------------------------------------------------------------------------------




SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Revolver
Commitment
Applicable Percentage
of Revolver Commitment
BANK OF AMERICA, N.A.
$100,000,000
14.29
%
KEYBANK NATIONAL ASSOCIATION
$100,000,000
14.29
%
CITIBANK, N.A.
$100,000,000
14.29
%
MUFG UNION BANK, N.A.
$66,250,000
9.46
%
JPMORGAN CHASE BANK, N.A.
$66,250,000
9.46
%
WELLS FARGO BANK, NATIONAL ASSOCIATION
$66,250,000
9.46
%
PNC BANK, NATIONAL ASSOCIATION
$66,250,000
9.46
%
CAPITAL ONE BANK, NATIONAL ASSOCIATION
$35,000,000
5.00
%
FIFTH THIRD BANK
$35,000,000
5.00
%
ROYAL BANK OF CANADA
$35,000,000
5.00
%
DEUTSCHE BANK AG NEW YORK BRANCH
$30,000,000
4.29
%


Total
$700,000,000
100
%




SECOND AMENDMENT TO CREDIT AGREEMENT
PHILLIPS EDISON

